In an action for reformation of a lease and for money damages, plaintiff appeals from (1) an order of the Supreme Court, Westchester County, entered August 23, 1978, which denied her motion for a temporary injunction and to consolidate the instant action with a summary proceeding and (2) an order of the same court, entered November 6, 1978, which denied her motion to renew the afore-mentioned motion. Orders affirmed, with one bill of $50 costs and disbursements to cover both appeals. The denial of the motion for a temporary injunction and for consolidation was an exercise of *719discretion with which we are not disposed to interfere. Mollen, P. J., Hopkins, Suozzi and Rabin, JJ., concur.